HOLLAND, District Judge.
This is -a motion to strike off the plea in abatement to the service of an alias subpoena, for the reason that there were no depositions taken in support of .the piea, in accordance with the rules of this court. There were, however, depositions taken and submitted, but not in accordance with the rules, and the “action of the defendants in this case, as shown by the record, and as stated and practically admitted at the argument, has been such that the plaintiff is entitled to an enforcement of the rules.
Motion to strike off plea in abatement to service of . alias subpoena sustained.